ORDER
Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that T. Alston DeVenny, Jr., Esquire, Attorney at Law, Lancaster County, is hereby assigned to preside over the Juvenile Drug Court Program for the Lancaster County Family Court in the absence of Family Court Judge Coreen Khoury. Pursuant to this assignment, Attorney DeVenny may impose sanctions for violations of the conditions of the Lancaster County Juvenile Drug Court Program. Sanctions may include, but are not limited to, community service work, writing assignments, additional treatment and extended time in the program, or termination of participation in the Lancaster County Juvenile Drug Court Program.
This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/Jean H. Toal, C.J.
FOR THE COURT